PER OTJRIAM.
Order modified on argument so as to strike out the award of §10 costs to abide the event, and in lieu thereof prescribe, as a condition of opening the default and setting aside the judgment in this action, that the plaintiff within five days pay the defendant §10 costs of the motion, and §10 costs and disbursements of this appeal, and stipulate to try the cause at the June circuit in Westchester county; and, if the plaintiff fails to comply with the conditions aforesaid within the time aforesaid, then the order appealed from is reversed absolutely, with §10 costs and disbursements, and motion to set aside the judgment denied. See 53 N. Y. Supp. 872.